26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William T. MALONE, Appellant,v.STATE of Iowa;  Iowa District Court, in Polk County, Appellees.
No. 93-3450.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 2, 1994.Filed:  June 13, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
William T. Malone appeals the district court's1 dismissal without prejudice of his 28 U.S.C. Sec. 2254 petition for failure to exhaust state remedies.  Having carefully reviewed the record, we find no error of law or fact requiring reversal.  Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B. We deny Malone's motion for a stay of the enforcement of his conviction.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa